931 F.2d 64
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Joseph Arron WELLS, Plaintiff-Appellant,v.Mike TAYLOR, Luther Woods, Ervin Pool, Dan Reynolds, GaryMaynard, Defendants-Appellees.
No. 90-7016.
United States Court of Appeals, Tenth Circuit.
April 22, 1991.

1
Before STEPHEN H. ANDERSON and TACHA, Circuit Judges, and KANE,* District Judge.


2
ORDER AND JUDGMENT**


3
KANE, Senior District Judge.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


5
Plaintiff appeals from a district court order that dismissed his 42 U.S.C. Sec. 1983 action challenging a prison disciplinary proceeding in which he was found guilty of an attempted escape.


6
Upon our review of the record, we conclude that the disciplinary proceeding comported with the due process requirements established in Wolff v. McDonnell, 418 U.S. 539 (1974), and that the finding of guilty was properly supported by "some evidence," as required by Superintendent, Massachusetts Correctional Institution v. Hill, 472 U.S. 445 (1985).  Plaintiff failed to assert a valid, meritorious claim for relief, and the district court properly dismissed the action accordingly.


7
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.


8
The mandate shall issue forthwith.



*
 Honorable John L. Kane, Senior District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3